___________

                                     No. 95-2457
                                     ___________

Bart Albert Sanquist,                      *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of Minnesota.
United States of America,                  *
                                           *        [UNPUBLISHED]
              Appellee.                    *
                                     ___________

                       Submitted:      May 22, 1996

                            Filed:   May 28, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


      After authorities found marijuana plants drying in a locked shed on
Bart Albert Sanquist's property, he pleaded guilty to possessing more than
one hundred marijuana plants with intent to distribute, in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(B).          Sanquist's plea agreement stipulated
that he knowingly possessed "approximately 330 marijuana plants."              The
district court1 imposed the sixty-month mandatory minimum prison sentence
for   a    violation       involving     "100   or    more   marijuana    plants,"
§ 841(b)(1)(B)(vii), rejecting defense counsel's contention that this
penalty should not apply because Sanquist had merely picked marijuana
plants growing wild along a country road.        Sanquist did not appeal, but he
later brought this 28 U.S.C. § 2255 motion to vacate his sentence.             The
district court denied the motion, and Sanquist appeals.          Having




     The HONORABLE DONALD D. ALSOP, United States District Judge
for the District of Minnesota.
reviewed the denial de novo, see Holloway v. United States, 960 F.2d 1348,
1351 (8th Cir. 1992), we affirm.


        Although Sanquist raises numerous issues, we conclude that the appeal
turns on his contention that the mandatory minimum sentence was improperly
imposed because there was no evidence that he had grown the drying plants.
The statute applies to offenses "involving . . . plants," language that
plainly encompasses the harvesting as well as the growing components of
agricultural production.     See United States v. Haynes, 969 F.2d 569 (7th
Cir. 1992).      Sanquist stipulated that he possessed "approximately 330
marijuana plants," thereby conforming his plea agreement to the plain
language of § 841(b)(1)(B)(vii).     In these circumstances, the sentencing
court was clearly correct in imposing the mandatory minimum five-year
sentence.     That being so, Sanquist's claim that trial counsel rendered
ineffective assistance by failing to argue at sentencing that the plants
were not alive when seized, and his additional claim under 18 U.S.C.
§ 3582(c)(2) that the sentence should be reduced because of a recent
amendment to U.S.S.G. § 2D1.1(c), see U.S.S.G. App. C at 417 (Amend. No.
516),    afford him no basis for postconviction relief.        See U.S.S.G.
§ 5G1.1(b).


        Accordingly, we affirm.     Sanquist's motions for appointment of
counsel and for reduction of sentence under 18 U.S.C. § 3582(c)(2) are
denied.


        A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-